Exhibit 10.37
Marina Bay Sands Pte. Ltd.
(Company Reg. 200507292R)
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
6th day of December, 2008 (the “Effective Date”), by and between Marina Bay
Sands Pte. Ltd., a Singapore company with its principal business offices located
at 9 Raffles Place, #45-01 Republic Plaza, Singapore, 048619 (the “Company”),
and Mr. De ANGELO Leonard, residing at 679 Bent Creek Dr., Lititz, PA 17543 and
is holder of United States of America ] Passport Number 211722241 (the
“Executive”).
WHEREAS, the Company desires to employ the Executive and to enter into this
Agreement embodying the terms of such employment and the Executive desires to
accept such employment and to enter into this Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the Company and the
Executive (each individually a “Party” and together the “Parties”) agree as
follows:

1.   Definitions.

  1.1   “Affiliates” shall mean the parent, subsidiary and affiliated companies
of the Company, including without limitation, Las Vegas Sands Corp.; Venetian
Macau Limited; Venetian Cotai Limited; Venetian Casino Resort, LLC; World
Sourcing Services Limited; Venetian Marketing Services Limited; and Venetian
Venture Development, LLC.     1.2   “Base Salary” shall mean the salary provided
for in Section 3 of this Agreement or any change thereto pursuant to the
provisions of Section 3.     1.3   “Cause” shall mean:

  (a)   Conviction, or a guilty plea of any criminal offence (other than of a
traffic offence) whether in Singapore or elsewhere involving dishonesty on the
part of the Executive;

 



--------------------------------------------------------------------------------



 



  (b)   Misappropriation of any material funds or property of the Company,
commission of fraud or embezzlement with respect to the Company, or any material
act of dishonesty in relation to Executive’s employment by the Company resulting
or intended to result in direct or indirect personal gain or enrichment at the
expense of the Company; or     (c)   Use of alcohol or drugs that renders the
Executive unable to perform the functions of his job or carry out his duties; or
    (d)   The failure to obtain, or loss, revocation or suspension of any
license or certification of the Executive necessary for the Executive to
discharge the Executive’s duties on behalf of the Company; or     (e)   A decree
of a court of competent jurisdiction that Employee is not mentally competent or
is unable to handle his own affairs; or     (f)   The Executive’s death; or    
(g)   The Executive’s disability (defined below); or     (h)   The giving of
written notice by Employer to Executive upon a material breach of this Agreement
by Executive, which material breach, if curable, remains uncured for ten
(10) days after the giving of such notice (For purposes of this subparagraph,
“material breach” shall mean an act or omission, not otherwise specified in the
definition of “Cause” set forth above, the occurrence of which would lead a
reasonably prudent employer to terminate the employment of the offending party,
were the offending party to possess a comparable position, service record and
experience as Executive.

“Confidential Information” shall mean all private, personal, confidential

 



--------------------------------------------------------------------------------



 



or proprietary information, tangible or intangible, owned by or pertaining to
the Company, Affiliates, or Sheldon G. Adelson, which information was learned or
acquired by the Executive as a result of his employment relationship with the
Company. Without limiting the generality of the preceding sentence,
“Confidential Information” shall include, but not be limited to, all of the
Company and Affiliates’ trade secrets, business methods, lists of customers
(whether or not customers may have been solicited or procured by the Executive
or by the Company), secret formulas or processes, player rating and credit line
information, customer information, customer data, sales data, cost data, profit
data, marketing methods, credit and collections techniques, strategic planning
data, and financial planning data and all data and information stored on,
received on or transmitted using the Company owned or leased equipment;
provided, however, that “Confidential Information” shall not include information
or data: (i) generally publicly known, (ii) learned by the Executive from third
persons with a legal right to disclose such information to the Executive, or
(iii) discovered by the Executive through means entirely independent from and in
no way arising from the disclosure to the Executive by the Company.

  1.4   “Content” shall mean all Confidential Information in whatever form
embodied or reduced including, but not limited to, papers, drawings, notes,
memoranda, manuals, specifications, designs, devices, code, e-mail, documents,
diskettes, tapes and any electronic method of recording information or any other
method of recording information whether now known or discovered or invented in
the future.     1.5   “Disability” shall mean the Executive’s inability to
perform, for a period of twelve (12) consecutive weeks, the essential functions
of the position by reason of permanent mental or physical disability, whether
resulting from illness, accident or otherwise.     1.6   “Singapore Gaming
Authority” shall mean the Ministry of Home Affairs, the Casino Regulatory
Authority or any other branch of the Singapore Government tasked with the
regulation of casinos in Singapore;

 



--------------------------------------------------------------------------------



 



  1.7   “Term of Employment” shall mean the Initial Term of Employment and any
extensions thereon.

2.   Term of Employment. Positions and Duties.

  2.1   Employment Accepted. The Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, for the Term of
Employment, in the position and with the duties and responsibilities set forth
in subsection 2.3 or in such other position as reasonably assigned by the
Company and upon such other terms and conditions as are hereinafter stated.    
2.2   Initial Term of Employment. The initial term of employment shall commence
upon the issuance of the Singapore Employment Pass and shall terminate upon the
close of business on the Third (3rd) anniversary thereof (“Initial Term”). The
employment may be extended thereafter for such subsequent terms as agreed by the
Company and the Executive.     2.3   Duties and Responsibilities. During the
Term of Employment, the Executive shall be employed as Senior Vice President —
Operations, Asia with the Company (this is a Grade A position according to the
Company’s grading system). In this capacity, the Executive will report directly
to Bradley H. Stone, Executive Vice President — Las Vegas Sands Corp., all
subject to change at the Company’s discretion provided, however, unless
Executive’s replacement report is a reasonably equivalent company executive as
Mr. Stone or is an executive with reasonably similar authority over the gaming
and hotel operations of Singapore and Macau as Mr. Stone and who, in either
case, is employed by the ultimate parent company of Employer in Las Vegas,
Nevada, Executive shall have a right to comply with the termination without
cause provisions of paragraph 9.5 so long as the decision of the Executive to
invoke paragraph 9.5 is made by notice to Employer within 30 days after learns
of the reporting change. The Executive shall devote the necessary time and
attention to the duties and responsibilities of this position which will
include, without limitation:

  •   Managing all the Gaming and Hotel Operations in the Asian rRegion
(including Singapore and Macao SAR);

 



--------------------------------------------------------------------------------



 



  •   Performing all duties on behalf of the Company and any of its other
subsidiaries or Affiliates as designated or requested by the Executive Vice
President — Las Vegas Sands Corp. (or his replacement as provided earlier in
this paragraph 2.3) as well as other related duties and responsibilities as may
be assigned to the Executive.

      During the period of the Executive’s employment, he will faithfully and
diligently devote all of his business and professional time, attention, energy,
experience and ability to promote the business and interests of the Company.
While employed by the Company, the Executive will not engage in any other
employment, occupation, consultation or business pursuit which would interfere
with or take time away from the discharge of his employment responsibilities
without the prior written consent of the Company.     2.4   Licensing and
Compliance Requirement. If required by the Company or the Singapore Gaming
Authorities, the Executive must apply for and obtain a casino key or the
necessary employee license (the “License”). The Company and the Executive agree
to cooperate with the Singapore Gaming Authorities and with each other in
applying for the License and in removing any objections that may be raised by
the Singapore Gaming Authorities in connection with the granting of the License.
Additionally, the Agreement is contingent upon the Executive fully cooperating
with, and successfully completing, the Company’s background investigation
pursuant to its corporate compliance policies and procedures, and if applicable,
any probity checks by the Singapore Gaming Authority.     2.5   Conviction The
Executive hereby confirms that he has not been convicted of any criminal offence
involving dishonesty on his part in Singapore or elsewhere. In the event that he
is convicted of or charged with any such offence, he will immediately inform the
Company.     2.6   Policies and Procedures. In addition to the terms herein, the
Executive agrees to be bound by Company’s policies and procedures as such may be
amended by the Company from time to time. In the event the terms in this
Agreement conflict with the Company’s policies and procedures, the terms herein
shall take precedence.

 



--------------------------------------------------------------------------------



 



3.   Base Salary. During the Term of Employment, the Executive shall be entitled
to receive a Base Salary of One Million One Hundred Eighty Thousand and Eight
Hundred Singapore Dollars (SGD) PER YEAR equivalent to USD 800,000 per annum
(the “US Base Salary”) payable in equal installments monthly or otherwise in
accordance with the regular payroll of the Company. (The Monthly Base Salary is
equaled to SGD 98,400). Notwithstanding the foregoing, the Company agrees to
protect the Executive against decreases in the value of the Singapore Dollar
against the United States Dollar determined by reference to the exchange rate
published by Wall Street Journal (the “Exchange Rate”) of greater that 1% as
provided in this Section 3 (the “Base Salary Exchange Rate Adjustment”) and the
Company also agrees that increases in the value of the Singapore Dollar against
the United States Dollar (except as part of the averaging process to determine
if there is a Base Salary Rate Exchange Adjustment as described below) shall
have no effect on the Base Salary. The Base Salary Exchange Rate Adjustment
shall be calculated as follows: On every anniversary of the beginning date of
the initial Term of Employment (the “Anniversary Date”), the Base Salary in
effect at the end of each of the 12 month periods (determining the monthly
periods by taking the numerical day of the beginning date of the Initial Term of
Employment as the beginning of the monthly period and using the numerical day of
the next month numerically preceding such beginning numerical day as the ending
day of the monthly period) during each annual period after the beginning date of
the Initial Term of Employment shall be converted into United States Dollars at
the Exchange Rate in effect at the end of each monthly period (“Monthly
Conversion”) and the sum in United States Dollars for the 12 Monthly Conversions
shall be determined (the “Converted Amount”). If the Converted Amount is more
than one (1) percent less than the US Base Salary, the difference between the
Converted Amount and the US Base Salary shall be paid to Executive by Company in
Singapore Dollars at the Exchange Rate in effect on the Anniversary Date. The
Company will review the salary of the Executive on each Anniversary Date. The
amount of an annual salary increase, if any, shall nonetheless rest in the sole,
absolute and unfettered discretion of the Company. The amount of any salary
increase once effective shall become the Base Salary for the purpose of this
Agreement and the new US Base Salary shall be the new Base Salary adjusted by
the Exchange Rate in effect at the effective date of the Base Salary adjustment.
      The Executive shall be responsible for his own income taxes arising from
employment in Singapore subject however to any withholding or deductions
required by Singapore law. . In the event that there is an obligation to make
Central Provident Fund (CPF) contributions arises in respect of the Executive,
the Company will be entitled to:

 



--------------------------------------------------------------------------------



 



  3.1   to make corresponding adjustments to the Base Salary;     3.2   to
recover such portion of the CPF contribution from the Executive’s salary as
permitted by law.

4.   Expatriate Benefits. If the Executive is required to relocate to Singapore,
the Executive shall be entitled to the Expatriate Benefits subject to the
Company’s current Expatriate Compensation and Benefits Policy. The Executive’s
point of hire shall be U.S.A..

  4.1   Settling-in Period. The Executive shall be provided with temporary
housing in a Singapore hotel and be paid a settling-in allowance as per the
terms of the Company’s policies.     4.2   Home Leave Allowance. The Executive
will be reimbursed for up to Twelve (12) round trip air tickets on Business
Class from Singapore to U.S.A. or from U.S.A. to Singapore for every 12 months
completed service. Such tickets can only be utilized for travel by the Executive
or by persons designated by Executive for social and family reasons determined
by Executive.     4.3   Relocation Benefits after Completion of Term or
Termination Without Cause. Provided that the Executive completes the Initial
Term of Employment or in case of a Termination without Cause, the reimbursement
of the same types of reasonable costs of relocating the Executive and the
Executive household effects that were provided to Executive at the commencement
of the Initial Term of Employment shall be extended to Executive in relocating
Executive to the U.S.A. for any termination of employment after conclusion of
the Initial Term subject to the Company’s current Expatriate Compensation and
Benefits Policy. The relocation benefits will include a Business Class plane
ticket from Singapore to the U.S.A.

5.   Employment Application / Singapore Work Authorization. The Executive shall
provide the Company within 7 days of execution of this Agreement a completed
Company Employment Application. If the Executive is not a Singapore resident,
Executive shall provide the Company within 7 days of execution of this
Agreement, with copies of:

  •   Passport and/or other travel document

 



--------------------------------------------------------------------------------



 



  •   Foreign Worker’s Identification Card     •   Birth Certificate     •  
Marriage Certificate, if applicable     •   Education Certificate(s)     •  
Previous letters of service/employment verifications from prior employers (if no
educational certificate is available)     •   Proof of professional
qualification     •   Six (6) recent photographs w/ white backdrop (sized 35 mm
x 45 mm)

    This Agreement is conditioned upon the Executive receiving all required work
permits and permissions from the government of Singapore. The Company agrees to
use best efforts to assist the Executive in the application and approval process
for such permits and approvals.

6.   Performance Bonus. It is the Company’s current intention to establish an
annual incentive bonus program by which qualified employees will be eligible to
receive a discretionary annual incentive bonus based upon the achievement of
individual and company goals and objectives to be established. All bonuses are
in the sole, absolute and unfettered discretion of the Company. It is
contemplated that, if the Company achieves its financial goals and if the
Executive meets performance expectations, the Executive will be paid a bonus
annually, targeted at Fifty percent (50%) of the Executive’s Annual Base Salary.
Notwithstanding that contemplation, the Executive shall not have any enforceable
right to receive a bonus except for such bonuses as are formally approved by the
Company. Upon termination of the Executive’s employment for any reason
whatsoever, the Company shall have no obligation to pay the Executive any bonus
or prorated portion of a bonus except for bonuses formally approved by the
Company but not yet paid at the time of termination of employment and except in
the case of a Termination Without Cause where the Executive works for more than
six months in the bonus year and the Board of Directors approves a bonus for
that bonus year for executives similar to that of Executive and subject to
proration for the time worked in the bonus year and subject to payment at the
time that the bonuses of similar level executives are paid (a “Prorata Bonus”).

7.   Stock Options. It is the Company’s intention to consider Executive for
participation in the Las Vegas Sands Corp. (“LVSC”) stock option plan in
accordance to Executive’s grade and equivalent as other similarly situated
employees within the Company and within the control of Las Vegas Sands Corp
Compensation Committee. Notwithstanding that contemplation, the Executive shall
not have any enforceable right to participate in the stock

 



--------------------------------------------------------------------------------



 



    option plan except as any award of options may subsequently be formally
approved by the Compensation Committee of the LVSC and its Board of Directors.

  7.1   Subject to such approval above, the Company will recommend to the
Compensation Committee that the Executive receives an award of One Hundred and
Fifty Thousand (150,000) stock option shares intended as a multi year front
loaded grant, representing the equivalent of two (2) annual grants of
Seventy-Five Thousand (75,000) for each of the two annual grant with each grant
vesting over a four year term at 25% each year with an exercise price equals to
the market price on the grant date (as determined by the 2004 Equity Award Plan,
as amended) such that the total grant would vest completely after completion of
five years of employment from the date of grant with the first grant vesting
over a period of four years commencing with the first anniversary of the grant
date and with the second grant vesting over a period of four years commencing
with the second anniversary of the grant date.

8.   Employment Benefit Programs. During the Term of Employment, the Executive
shall be entitled to participate in all employee benefit programs made available
to the Company’s executives or salaried employees generally, including group
medical insurance, details of which will be described in an employee handbook or
similar materials which will be provided to the Executive in the normal course
of the commencement of his employment as such programs may be in effect from
time to time.

  8.1   Housing Allowance. The Executive shall be paid a housing allowance of
Seven Thousand Three Hundred and Eighty Singapore Dollars (SGD 7,380), PER MONTH
(for reference purposes only, equivalent to USD 5,000 per month).

9.   Probation & Termination.

  9.1   Intentionally Omitted.     9.2   Intentionally Omitted.     9.3  
Intentionally Omitted.

 



--------------------------------------------------------------------------------



 



  9.4   Termination by the Company for Cause. In the event a Cause occurs, the
Company shall be entitled to terminate the Executive summarily. In the event the
Company terminates the Executive’s employment for Cause, the Executive shall be
entitled to:

  (a)   Base Salary at the rate in effect at the time of his termination through
the date of termination of employment;     (b)   Reimbursement for expenses
incurred in the course of and for the purposes of his employment, but not paid
prior to such termination of employment; and     (c)   Such rights to other
compensation and benefits as may be provided in applicable plans and programs of
the Company, according to the terms and conditions of such plans and programs.

  9.5   Termination Without Cause. The Executive may, without giving reason
whatsoever, terminate this Agreement and his employment by giving Six (6) months
notice to the Company. The Company may waive or abridge this notice at its
discretion. The Company may, without giving any reason whatsoever, terminate
this Agreement. In the event that the Company terminates the Executive’s
employment without cause, the Executive shall thereupon be entitled to:

  (a)   Continuation of the Base Salary for a.) Six (6) months or b.) until the
Executive has secured a new position with a different employer with compensation
equal to or greater than the Base Salary, (the “Base Salary Continuation”).    
    The Executive shall be under an ongoing obligation during any period of Base
Salary Continuation to promptly notify the Company of any new position secured
by the Executive, including notification of amount of compensation. In the event
that the Executive secures a new position with compensation which is less than
the Base Salary, that compensation will be offset against the Base Salary
Continuation and the Company will be required to pay the Base Salary
Continuation minus this offset.

 



--------------------------------------------------------------------------------



 



      Unless otherwise agreed in writing between the Company and the Executive,
the provisions of this paragraph will also apply if the Company fails to give
Executive at least six (6) months (182 calendar days) notice of its intent not
to seek a renewal of this Agreement at the expiration of the Initial Term or any
renewal Term except that nothing in this sentence shall be construed to provide
Executive with more than six (6) months of Base Salary Continuation. If Base
Salary Continuation is provided for by the prior sentence, Executive shall be
eligible for a Prorata Bonus.

  (b)   Reimbursement for reasonable expenses incurred, but not paid prior to
such termination of employment, subject to the receipt of supporting information
and documents by the Company; and

      For the period covered by the Base Salary Continuation the Executive will
continue to comply with Section 10 below.

10.   Restrictive Covenant and Covenants not to Engage in Certain Other Acts.

  10.1   Restrictive Covenant. Except in the case where this agreement expires
naturally at the end of its Initial Term, the Executive shall not for a period
of twelve (12) months from the termination date, accept any employment or
compensation as Senior Vice President — Operations, Asia (by whatever name or
title whatsoever on in effect whether as an employee or consultant) with any
integrated resort company, hotel company, retail leasing company, or convention
related company in the Asian region including, but not limited to, Singapore and
Macao SAR . This restrictive covenant shall also apply during any Base Salary
Continuation period. The Executive acknowledges and agrees that the restrictive
covenant contained in this Section is supported by valuable consideration, and
is reasonable in its scope and duration, and that the covenant protects the
legitimate interests of the Company and imposes no undue hardship on the
Executive.     10.2   Non-solicitation. The Executive agrees that for a period
of two (2) years after the end of the Executive’s employment with the Company,
he shall not induce any persons in the employment of the Company or Affiliates
to (a) terminate such employment, (b) accept employment with anyone other than
the Company or an

 



--------------------------------------------------------------------------------



 



      Affiliate of the Company or (c) interfere with the business of the Company
in any material manner.

  10.3   Intentionally Omitted.     10.4   Survival. The Executive agrees that
the provisions of this Section 10 shall survive the termination of this
Agreement and the termination of the Executive’s employment, provided that the
restrictive covenants in Section 10.1 shall not apply to termination of
employment due to expiration of the Initial Term in Section 2.2.     10.5  
Covenants to Protect Confidential Information:

  (a)   Non-Disclosure. Both during and after the Executive’s employment, the
Executive agrees to hold confidential all Confidential Information learned or
acquired by him and he will take all action necessary to preserve that
confidentiality. The Executive represents and covenants that the Executive shall
treat any Confidential Information disclosed to, or learned by, the Executive as
fiduciary agent of the Company, recognizing that the Company only made the
Confidential Information accessible to the Executive by reason of the special
trust and confidence which the Company placed in the Executive.         In
perpetuity, the Executive shall not disclose, disseminate, transmit, publish,
distribute, make available or otherwise convey any of the Company’s,
Affiliates’, or Sheldon G. Adelson’s Confidential Information to any Person
except directors, officers and employees of the Company that in the Executive’s
actual and reasonable knowledge are entitled and authorized to view such
Confidential Information and who need to know such Confidential Information in
order to conduct bona fide activities on behalf of the Company     (b)   Without
the prior written approval of Sheldon G. Adelson or duly authorized
representatives of the Company or Affiliates, which the Company, Affiliates, or
Sheldon G. Adelson may in their sole discretion withhold, the Executive agrees
that, during the term of this Agreement or at any time thereafter, the Executive
shall keep confidential and shall not

 



--------------------------------------------------------------------------------



 



      directly or indirectly disclose, reveal, publish, exploit or otherwise
make use of the Confidential Information in any manner whatsoever including, but
not limited to, interviews, articles, accounts, books, plays, movies, and
documentaries, whether non-fiction or fictional

  (c)   Security Measures. While in possession or control of Confidential
Information, or any media embodying the same, the Executive shall take
reasonable efforts to keep such Confidential Information reasonably inaccessible
from Persons not otherwise authorized to view the Confidential Information.    
(d)   Forced Disclosure. If the Executive is requested or required (by oral
questions, interrogatories, requests for information or documents in legal
proceedings, subpoena, civil investigative demand or other similar process) to
disclose any of the Confidential Information, the Executive shall provide an
officer of the Company with prompt written notice of such request or requirement
so that the Company may seek a protective order or other appropriate remedy
and/or waive compliance with the provisions of this Agreement.     (e)  
Ownership. Notwithstanding any other provision of this Agreement, the Executive
hereby acknowledges that the Company owns the exclusive right, title and
interest in and to the Confidential Information and the intellectual property
embodied in, relating to, based upon or arising from Confidential Information.  
  (f)   Return of Materials. When the Executive’s employment with the Company
ends, the Executive shall return to the Company all Content., The Executive
shall also return any keys, access cards, credit cards, identification cards and
other property and equipment belonging to the Company and/or Affiliates.

  10.6   Non-Disparagement. During the Term of Employment and in perpetuity
following the effective date of termination of this Agreement, the Executive
shall not make any remarks disparaging the conduct or character of Sheldon G.
Adelson, the

 



--------------------------------------------------------------------------------



 



      Company or Affiliates, their agents, employees, officers, directors,
successors, or assigns.

  10.7   Cooperation. At any time following the effective date of termination of
this Agreement, the Executive shall reasonably cooperate with the Company in any
litigation or administrative proceedings involving any matters with which the
Executive was involved during his employment by the Company. The Company shall
reimburse the Executive for reasonable expenses, if any, incurred in providing
such assistance.

11.   Equitable Relief. The Executive acknowledges that the breach of any of the
obligations of Section 10 by the Executive will cause irreparable injury to the
Company and/or Affiliates which could not be adequately compensated in money
damages and shall entitle the Company and/or Affiliates to all equitable
remedies, including without limitation injunctive relief, specific performance
and restraining orders. Equitable relief shall be in addition to all other
remedies available to the Company.   12.   Acknowledgement.

  12.1   The Executive certifies that the Executive has fully read and
understands the terms, nature and effect of this Agreement. The Executive also
certifies that he had the opportunity to consult with his lawyer in connection
with the execution of this Agreement. In executing this Agreement, the Executive
does not rely on any inducements, promises or representations by the company or
any person other than the terms and conditions of this Agreement.     12.2   The
Executive warrants and represents that he does not know of any restriction or
agreement to which he is bound which arguably conflicts with his execution of
this Agreement or his employment hereunder.

13.   Controlled Substance and Alcohol Screening.       Throughout the term of
this Agreement, the Executive must abide by the Company’s controlled substance
and alcohol policy as adopted from time to time. The Executive acknowledges and
agrees that these policies may include requirements that the Executive

 



--------------------------------------------------------------------------------



 



    submit to testing for controlled substances or alcohol on the basis of
reasonable suspicion in accordance with the Company’s controlled substance or
alcohol policies.

14.   Legal Fees. If the Company has to take any action or proceeding to enforce
the terms of this Agreement, the Company shall be entitled to its reasonable
legal fees and costs incurred on an indemnity basis, whether or not the action
is reduced to judgment.   15.   Entire Agreement. This Agreement contains the
entire agreement between the Parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Parties with respect thereto.
  16.   Assignability: Binding Nature. This agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors, heirs and
assigns. No rights or obligations of the Parties may be assigned except that
such rights or obligations may be assigned or transferred pursuant to a merger
or consolidation in which the Company is not the continuing entity, or the sale
or liquidation of all or substantially all of the assets of the Company,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law. The Company may also
assign this Agreement to an affiliated or subsidiary entity at its sole
discretion.   17.   Amendment. No provision in this Agreement may be amended or
waived unless such amendment or waiver is agreed to in writing by the parties.  
18.   Construction. The terms and conditions of this Agreement shall be
construed as a whole according to its fair meaning and not strictly for or
against any party. The parties acknowledge that each of them has reviewed this
Agreement and has had the opportunity to have it reviewed by their lawyers and
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not apply in the interpretation of this
Agreement.   19.   Waiver. Neither the failure nor any delay on the part of any
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver of that right, remedy, power or privilege.

 



--------------------------------------------------------------------------------



 



20.   Partial Invalidity. If any provision or provisions of this Agreement shall
be held to be invalid, illegal, or unenforceable for any reason whatsoever:

  a)   The validity, legality, and unenforceability of the remaining provisions
of this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and     b)
  To the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal, or unenforceable) shall be construed
so as to give maximum possible effect to the intent manifested by the provision
held invalid, illegal, or unenforceable.

21.   Notices. All notices, consents, or other communications provided for
hereunder, including without limitation notices of default, termination of this
Agreement , shall be deemed effective (i) on the date when hand-delivered;
(ii) on the date when forwarded by confirmed facsimile transmission provided
electronic receipt of confirmation is obtained and retained or (iii) upon
receipt of certified mail, return receipt requested and postage prepaid. All
notices shall be addressed to the parties at their addresses set forth below:

     
As to the Company:
  Marina Bay Sands Pte. Ltd.
 
  9 Raffles Place, #45-01 Republic Plaza
 
  Singapore, 048619
 
   
As to the Executive:
  Mr. Leonard DeAngelo
 
  324 N. Rumson Ave.
 
  Margate, NJ 08402

22.   Governing Law.

  a.)   This Agreement is the complete, entire, and exclusive statement of the
contract terms between the parties.

 



--------------------------------------------------------------------------------



 



  b.)   This Agreement supersedes any prior understandings, agreements or
undertakings between the parties.     c.)   This Agreement shall be governed by
and interpreted in accordance with the laws of Singapore.     d.)   The parties
agree to the exclusive jurisdiction of the courts of Singapore for any legal
proceedings related to this Agreement.     e.)   The parties agree that the
language of this Agreement shall be English. Each party fully understands this
Agreement as it is written in English.     f.)   Each party warrants that it has
full power and authority to execute and deliver this Agreement.     g.)   No
modification of or addition or amendment to this Agreement shall be binding
unless agreed to in writing and signed by both the parties.

23.   Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.   24.   Counterparts. This
Agreement may be executed in counterparts each of which shall be deemed an
original and all of which shall constitute one and the same agreement with the
same effect as if all Parties and signed the same signature page.

              MARINA BAY SANDS PTE. LTD   EXECUTIVE:    
 
               
By:
  /s/ Bradley H. Stone   /s/ Leonard DeAngelo    
 
 
 
Bradley H. Stone  
 
Leonard DeAngelo    
 
           
Date:
  12/10/08   Date: 12/12/08    

 